                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

UNITED ILLUMINATING COMPANY, :
       Plaintiff,                        :
                                         :
v.                                       :
                                         :
WHITING-TURNER                           :            3:18-cv-00327-WWE
CONTRACTING CO,                          :
       Defendant, Third-Party Plaintiff, :
                                         :
v.                                       :
                                         :
CHERRY HILL CONSTRUCTION                 :
CO., INC., et al.,                       :
       Third-Party Defendant, Fourth- :
Party Plaintiff,                         :
                                         :
v.                                       :
                                         :
INDEPENDENT MATERIALS TESTING:
LABORATORIES INC., et al.,               :
       Fourth-Party Defendant.           :

MEMORANDUM OF DECISION ON FOURTH-PARTY DEFENDANT’S
                MOTION TO DISMISS

      Fourth-party defendant Independent Materials Testing Laboratories Inc.

(“IMTL”) has moved to dismiss Count Three of the fourth-party complaint filed

by Cherry Hill Construction Co. (“Cherry Hill”). For the following reasons,

IMTL’s motion to dismiss will be granted.

                                BACKGROUND

      On June 30, 2010, The United Illuminating Company (“UI”) and Whiting-

Turner entered into an agreement for the construction of The United

Illuminating Central Facility Project located in Orange, Connecticut. The

agreement required the construction of an office building, an operations building,

                                        1
and related parking lots and common driveways. Whiting-Turner and Cherry

Hill entered into a subcontract agreement pursuant to which Cherry Hill was to

perform the site work on the Central Facility.

       By Complaint dated February 23, 2018, UI commenced this lawsuit

against Whiting-Turner, alleging that UI has encountered significant defects in

the construction of the Central Facility.

       Whiting-Turner, in turn, filed a third-party complaint against its sub-

contractors, including third-party defendant Cherry Hill. Whiting-Turner alleges

that If UI’s allegations against Whiting-Turner related to site work are proven,

Whiting-Turner’s liability to UI for incomplete or defective work is a direct and

proximate result of Cherry Hill’s breaches of the Cherry Hill Subcontract,

including Cherry Hill’s installation of “substandard fill” and “an inadequate

drainage layer” for the parking lots and driveways. Whiting-Turner further

alleges that Cherry Hill was in exclusive control of the site work related to the

parking lots and driveways relevant to this case.

       Cherry Hill subsequently filed a fourth-party complaint against

Independent Materials Testing Laboratories Inc. (“IMTL”) asserting a claim for

common law indemnification. Specifically, Cherry Hill alleges that IMTL

oversaw, inspected, and/or approved Cherry Hill’s site work. Cherry Hill alleges

that IMTL’s services included, or should have included, soil testing of the fill to

ensure that it satisfied the project specifications. Cherry Hill further alleges that

If UI proves its allegations concerning the use of substandard fill, IMTL failed to

identify any such deficiency. Accordingly, Cherry Hill submits that IMTL’s acts

or omissions were the proximate cause of the defects alleged by UI and that by

                                            2
virtue of its active negligence, IMTL is liable to Cherry Hill for all expenses

related to the defense of this case.

       IMTL has moved to dismiss Cherry Hill’s claim for indemnification against

it. For the following reasons, IMTL’s motion will be granted.

                                   DISCUSSION

       The function of a motion to dismiss is "merely to assess the legal feasibility

of the complaint, not to assay the weight of the evidence which might be offered

in support thereof." Ryder Energy Distribution v. Merrill Lynch Commodities,

Inc., 748 F.2d 774, 779 (2d Cir. 1984). When deciding a motion to dismiss, the

Court must accept all well-pleaded allegations as true and draw all reasonable

inferences in favor of the pleader. Hishon v. King, 467 U.S. 69, 73 (1984). The

complaint must contain the grounds upon which the claim rests through factual

allegations sufficient “to raise a right to relief above the speculative level.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). A plaintiff is obliged to amplify

a claim with some factual allegations in those contexts where such amplification

is needed to render the claim plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).

       Common Law Indemnification

       Indemnity involves a claim for complete reimbursement based on

equitable principles. Kaplan v. Merberg Wrecking Corp., 152 Conn. 405, 412

(1965). Ordinarily, there is no right of indemnity between tort-feasors. Id.

However, in Kaplan, the Supreme Court of Connecticut adopted an implied

obligation of indemnity for a tortfeasor whose active negligence is primarily

responsible for a plaintiff’s injuries where the “out-of-pocket” defendant was

                                           3
merely passively negligent. Smith v. City of New Haven, 258 Conn. 56, 66

(2001).

      To assert a claim for indemnification under Kaplan, an out-of-pocket
      defendant must show that: (1) the party against whom the
      indemnification is sought was negligent; (2) that party's
      active negligence, rather than the defendant's own passive
      negligence, was the direct, immediate cause of the [] resulting
      injuries []; (3) the other party was in control of the situation to the
      exclusion of the defendant seeking reimbursement; and (4) the
      defendant did not know of the other party's negligence, had no
      reason to anticipate it, and reasonably could rely on the other party
      not to be negligent.

Smith, 258 Conn. at 66.

      IMTL has moved to dismiss Cherry Hill’s claim for common law

indemnification for failure to state a claim. Specifically, IMTL submits that

Cherry Hill cannot plead that the damages alleged by the plaintiff were the direct,

immediate result of IMTL’s active negligence, and that Cherry Hill was only

passively negligent. IMTL further contends that Cherry Hill cannot plead that

IMTL was in exclusive control of the site work to the exclusion of Cherry Hill.

      Cherry Hill argues that “[a]lthough the Third Count of the Fourth-Party

Complaint does not explicitly allege that Cherry Hill’s negligence was merely

passive, there is no requirement that any such ‘magic language’ be pleaded nor

should the Court require such a formulaic recitation of the elements of a cause of

action.” Moreover, Cherry Hill contends that “[i]mplicit in these allegations is

that it was IMTL’s active negligence in overseeing, inspecting and approving

Cherry Hill’s work, and not any passive negligence on the part of Cherry Hill

(which is denied), that was the immediate cause of the situation giving rise to

UI/Whiting-Turner’s alleged injuries that resulted.”


                                         4
       IMTL replies that Cherry Hill admits it was the site contractor for the

Project and performed site work in connection with the Project. Therefore, IMTL

submits that, if the site work was improperly performed as alleged by UI in its

complaint, Cherry Hill, as the entity which actually performed the work, was

actively negligent. Moreover, Cherry Hill cannot credibly argue that it was

merely passively negligent with respect to the site work that it performed (nor has

Cherry Hill made such allegation). Connecticut courts have so held in analogous

situations:

       In the court's opinion, the plaintiff in the present case has not alleged
       any facts that could reasonably support the necessary predicate that
       the plaintiff's production of the structural plans constituted only
       “passive” negligence, whereas the defendants' review of those plans
       for code compliance constituted “active” negligence. Indeed, in this
       regard, the court agrees generally with the defendants that, if their
       review of the plaintiff's plans failed to detect areas of code
       noncompliance, then it goes without saying that the plans were
       negligently prepared by the plaintiff in the first instance.

Michael Horton Associates, Inc. v. Calabrese & Kuncas, P.C., 2012 WL 1089964,

at * 3 (Conn. Super. Mar. 8, 2012); see also O & G Industries, Inc. v. Aon Risk

Services Northeast, Inc., 2013 WL 4737342 at * 5 (D. Conn. Aug. 30, 2013) (“if

[third-party defendant’s] failure to supervise constitutes ‘active’ negligence, the

underlying action it failed to supervise—i.e., [third-party plaintiff’s] procurement

of the insurance policy—must also constitute ‘active’ negligence.”).

       Similarly, in the instant case, IMTL contends that if it was negligent in

failing to detect deficiencies in Cherry Hill’s work, as Cherry Hill has alleged, then

it goes without saying that Cherry Hill, as the site work contractor, was actively

negligent in procuring and installing deficient fill in the first instance. The court



                                          5
finds Cherry Hill’s attempts to distinguish its allegations from those in Horton

unpersuasive. Indeed, the Superior Court in Horton determined that:

       Absent any such factual allegations that could reasonably support the
       conclusion that the plaintiff's negligence in preparing the plans was
       merely passive, and was wholly superseded by the defendants' active
       negligence in reviewing them, the complaint, as pled, is legally
       insufficient to support a claim for common-law indemnification. The
       defendant's motion to strike must therefore be granted.

Horton, 2012 WL 1089964, at *3. In the instant case, Cherry Hill has not pleaded

factual allegations that could reasonably support its assertion that its alleged

negligence in preparing and installing “substandard fill” and “an inadequate

drainage layer” for the parking lots and driveways was merely passive.

       Pursuant to similar reasoning, IMTL argues that Cherry Hill cannot allege

facts sufficient to satisfy the exclusive control element of a claim for common law

indemnification. Indeed, to maintain a common law action for indemnity, the

facts alleged must establish that the third-party defendants were in control of the

situation to the exclusion of third-party plaintiffs. Skuzinski v. Bouchard Fuels,

Inc., 240 Conn. 694, 703 (1997). The “situation” is best understood as the

condition that exposed a plaintiff to risk of harm, rather than the negligent acts

that caused the condition. Pellecchia v. Connecticut Light and Power Co., 139

Conn. App. 767, 775 (2012); McAuliffe v. Costello Industries, Inc., 2016 WL

6603568, at *3 (Conn. Super. Oct. 6, 2016). Moreover:

       It is established that an allegation of exclusive control in a third party
       complaint for indemnification must be construed as against the
       allegations of the original plaintiff's complaint because it is the
       grounds alleged in the original complaint which will be the basis for
       holding the party seeking indemnity liable to the original plaintiff.




                                           6
Gordon v. O’Neall Const., LLC, 2009 WL 2230876, at *3 (Conn. Super. May 27,

2009) (internal quotation omitted). In the instant case, the situation or

condition at issue is the allegedly incomplete and defective site work, including,

but not limited to, allegations that Cherry Hill installed “substandard fill” and “an

inadequate drainage layer” for the parking lots and driveways, in breach of its

subcontract. It is simply not plausible that IMTL was in control to the exclusion

of Cherry Hill of the site work that Cherry Hill itself performed. Once again,

Horton is instructive and not distinguishable:

       The fact that the defendants reviewed these “very plans”
       does not mean that the defendants controlled them or their use to
       the exclusion of the plaintiff—that is, to the exclusion of the party
       that actually prepared them.

Horton, 2012 WL 1089964, at n.4; see also Skuzinski 240 Conn. at 705 (“We

conclude that, under the factual scenario alleged in [third party plaintiff’s] third

party complaint, no reasonable juror could find that the third party defendants

had exclusive control over the situation.”). In the instant case, third-party

plaintiff Whiting Turner’s complaint against Cherry Hill alleges that under the

subcontract, Cherry Hill “represents and warrants that it is an expert in the

particular line or lines of work herein contracted to be done and that it is

competent to know whether the materials, methods and apparatus specified for

this work are sufficient and suitable to secure the results contemplated by the

Contract Documents.” Moreover, Cherry Hill “warrants its workmanship and

materials furnished against any defects, faults of damages.” Considering that

Cherry Hill’s own fourth-party complaint acknowledges that it is a “site

development corporation” that “entered into an agreement with Whiting-Turner


                                          7
to provide certain site work in connection with The United Illuminating Central

Facility Project,” Cherry Hill has not pleaded factual allegations that could

reasonably support its assertion that IMTL was in control of the situation to the

exclusion of Cherry Hill and that IMTL’s negligence alone was the immediate

cause of the injury. See Skuzinski, 240 Conn. at 697.

                                 CONCLUSION

       For the foregoing reasons, IMTL’s motion to dismiss Cherry Hill’s claim

for common law indemnification is GRANTED.

       Dated this 3rd day of June, 2019, at Bridgeport, Connecticut.



                                        /s/Warren W. Eginton
                                   WARREN W. EGINTON
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                         8
